DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	2.	Claims 1 and 21 are objected to because of the following informalities:  
A)	 Applicant recites “each respective structural member and each respective fastener” in claim 1 lines 9-10.  It appears as if this should be corrected to recite “each of the respective structural members and each of the respective fasteners” in order to provide proper antecedent basis. 

B) Applicant recites “yield at least two respective structural members and at least one respective fastener”” in claim 1 lines 18-20. It appears as if this should be corrected to recite “yield at least two respective structural members of the plurality of respective structural members and at least one respective fastener of the plurality of respective fasteners” in order to provide proper antecedent basis. 

C) Applicant recites “each respective structural member” in claim 1 line 21 and line 23. It appears as if this should be corrected to recite “each of the respective structural members” in claim 1 line 21 and “each of the respective structural members are interchangeable” in claim 1 line 23, or similar language in order to provide proper antecedent basis. 

D)  Applicant recites “each respective structural members” in claim 21 line 8. It appears as if this should be corrected to recite “each of the respective structural members” in order to provide proper antecedent basis. 

E) Applicant recites “share respective structural members and fasteners” in claim 21 line 11-12. It appears as if this should be corrected to recite “share the respective structural members and the respective fasteners” or similar language to provide proper antecedent basis. 


  Appropriate correction is required.


Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          A) Applicant has amended claim 1 to include a step of “preparing a first rack design schematic” in the claim amendments submitted 10/28/21. From a review of the specification there appears to be no disclosure of a step of “preparing a first rack schematic”.  In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a first rack design schematic”. Also, paragraph 0031 of the specification describes “receiving rack design 150”, rather than “preparing a first rack schematic”.  The newly recited limitation is therefore considered new matter not supported by the original disclosure as filed, as previously indicated in the Non-Final Rejection mailed 2/3/22.  

       B)  Applicant has amended claim 21 to include a step of “preparing a second rack design schematic for a nonwelded shipping rack” in the claim amendments submitted 10/28/21.  From a review of the specification there appears to be no disclosure of a step of preparing a second rack design schematic. In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a second rack design schematic”. Also, paragraph 0038 of the specification describes “receiving one or more rack designs”, rather than “preparing”.  The newly recited limitation is therefore considered new matter not supported by the original disclosure as filed, as previously indicated in the Non-Final Rejection mailed 2/3/22.  
 
     C)   Claims 3-5 are rejected as a result of being dependent on a rejected claim. 


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

        
A) Applicant has amended claim 1 to include a step of “preparing a first rack design schematic” in the claim amendments submitted 10/28/21. From a review of the specification there appears to be no disclosure of a step of preparing a first rack design schematic. In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a first rack design schematic”. Also, paragraph 0031 of the specification describes “receiving rack design 150”, rather than “preparing a first rack schematic”. The newly recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention, as previously indicated in the Non-Final Rejection mailed 2/3/22.  
 

       B)  	Applicant has amended claim 21 to include a step of “preparing a second rack design schematic for a nonwelded shipping rack” in the claim amendments submitted 10/28/21.   From a review of the specification there appears to be no disclosure of a step of preparing a second rack design schematic.  In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a second rack design blueprint”. Also, paragraph 0038 of the specification describes “receiving one or more rack designs”, rather than “preparing”.  The newly recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention, as previously indicated in the Non-Final Rejection mailed 2/3/22.  
.

     C) 	Claims 3-5 and 21 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 3-5, and 21 are rejected, as best understood in view of the above 112 rejections, under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2008/0217276) in view of Vanderhoek et al. (US 2010/0096344) in view of Applicant’s Admitted Prior Art (AAPA).  

9. 	Regarding to Claim 1, Brady et al. teaches a method for using a modular industrial shipping rack system [as can be seen from Figure 1 in Brady et al.], comprising: operationally connecting a plurality of respective structural members (a first and second 14) with a plurality of respective fasteners (fasteners, as described in paragraph 0016) to define at least one non-welded shipping rack (10) [note that the apparatus disclosed by Brady et al. is interpreted as being “non-welded” in the instance where the connections are made with fasteners, as described in paragraph 0016 as well as can be seen from Figure 1 in Brady et al.]; continuing connection of each of the respective structural members (first and second 14) and each respective fasteners (fasteners, as described in paragraph 0016) until a first nonwelded shipping rack (10) tailored to cargo (products to be shipped, as described in paragraph 0006 in Brady) to be shipped is yielded [as described in paragraph 0006 in Brady et al.]; positioning the first nonwelded shipping rack in a shipping container [as described in paragraph 0027 in Brady et al.]; loading the first nonwelded shipping rack (10) with the cargo (products to be shipped, as described in paragraph 0006 in Brady et al.) to define at least one laden rack [as described in paragraph 0027 in Brady et al.]; transporting the shipping container with the at least one laden rack to a destination [note that it is inherent to transport an item in a shipping container to be shipped to a desired destination]; unloading the at least one laden rack to yield at least one unladen rack [note that it is inherent to unload a product when it is delivered at the desired location]; disassembling the at least one unladen rack to  yield at least two respective structural members (first and second 14) and the at least one respective fastener (fasteners, as described in paragraph 0016) [as described in lines 9-11 of paragraph 0028 in Brady et al.]; and storing the respective structural members (first and second 14) and respective fastener (fasteners, as described in paragraph 0016) for reuse [as described in paragraph 0028 and 0029 in Brady et al.], wherein each of the respective structural member (a first and second 14) has a plurality of apertures (holes in 14 receiving fasteners) formed there through [as described in paragraph 0016 in Brady et al.]; wherein the at least one nonwelded shipping rack is sized and shaped to accommodate dimensions of the  cargo to be shipped [as can be seen from Figure 1 in Brady et al.].
However, Brady et al. does not explicitly disclose the plurality of structural members (a first and second 14) being interchangeable with one another.  Vanderhoek et al., however teaches an apparatus having structural members that can be interchanged [as described in paragraph 0071 in Vanderhoek et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brady et al. to include the structural members being interchangeable, as taught by Vanderhoek et al. to enable ease of replacement of damaged parts [as described in paragraph 0071 in Vanderhoek et al.]. 
However, the combination of Brady et al. and Vanderhoek et al. does not explicitly disclose receiving dimensions of cargo to be shipped and  preparing a first rack design schematic for the nonwelded shipping rack to accept cargo to be shipped and the step of connecting and continuing connecting the structural members and fasteners according to the first rack design schematic.   However, Applicant’s admitted prior art (AAPA) discloses a shipping rack that is custom made, as described in paragraph 0003 of the specifications of the instant application.  In order to make a custom made rack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive custom dimensions of a product in order to design a rack for that product. One of ordinary skill in the art would have provided a drawing/blueprint/schematic of the custom rack to be made as a pre-construction step to aid in the assembly of the custom made rack.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the combination of Brady et al. and Vanderhoek et al. to include a step of making a custom made rack, as taught by AAPA, which would include a step of receiving dimensions of cargo to be shipped and preparing a rack design schematic for the nonwelded shipping rack, to accommodate various size products, such as custom sized products, to be shipped securely and as a pre-construction step and known technique used in order to aid in designing and assembly of the rack to be made.   

10. 	Regarding to claim 3, the combination of Brady et al.,  Vanderhoek et al., and AAPA teaches the method of claim 1, having a nonwelded shipping rack (10) having a plurality of structural member (first and second 14) .  Vanderhoek et al. further teaches having a structural member which can be replaced when damaged [as described in paragraph 0071].    Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove a damaged part and replace it, as taught by Vanderhoek et al., for the purpose of repairing and continuing use of the apparatus [as described in paragraph 0071 in Vanderhoek et al.]


11. 	Regarding to Claim 4, the combination of Brady et al.,  Vanderhoek et al., and AAPA teaches the method of claim 1, wherein the modular rack system [Figure 1] is further constructed using at least one bracket (21) [as can be seen from Figure 1 in Brady et al.].

12.	Regarding to claim 5, the combination of Brady et al., Vanderhoek et al., and AAPA teaches the method of claim 1, having a rack (10) having a plurality of structural member (first and second 14) having a thin walled metal tubing (14) [as described in paragraph 0014, as well as can be seen from Figure 1 in Brady et al.].  Applicant’s admitted prior art further discloses the well-known use of 11-gauge metal tubing, as described in paragraph 0003 of the specifications of the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Brady et al., Vanderhoek et al., and AAPA to include an 11-gauge metal tubing, as further taught by applicant’s admitted prior art, as a well-known material used for design and manufacturing of an object.  

13.	Regarding to claim 21, the combination of Brady et al., Vanderhoek et al., and AAPA teaches the method of claim 1.  However, the combination of Brady et al., Vanderhoek et al., and AAPA does not explicitly disclose: receiving dimensions of new items to be shipped; preparing a second rack design schematic for a nonwelded shipping rack to accept the new items to be shipped; operationally connecting the plurality of structural members with the plurality of respective fasteners according to the second rack design schematic to define at least one nonwelded shipping rack; continuing connection of each of the respective structural members and the respective fasteners according to the second rack design schematic until a second nonwelded shipping rack tailored to the new items to be shipped is yielded; wherein the first and second nonwelded shipping racks  share the respective  structural members and fasteners; and wherein the first nonwelded shipping rack has a different size and shape than does the second nonwelded shipping rack.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recited steps to apply to a second rack using a second drawing/blueprint/schematic having different custom dimensions as a mere duplication of the recited method steps in order to increase production to a commercial scale by repeating the same process in ordered to manufacturing a plurality of custom racks.  


Response to Arguments
14.	Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
		Applicant indicates that claim 1 and 21 have been amended to remove the step of “preparing” and include a step of “receiving” to overcome the previously indicated 112 rejection.  However, the claims submitted by applicant on 5/3/2022 do not include the amendment indicated by applicant. 
		Applicant argues AAPA does not teach the use of blueprints to make these single-purpose custom welded racks, and to the best of Applicant’s knowledge these racks are welded together “on the fly” to accommodated cargo as necessary.  Measurements of these racks is “eyeballed”, often resulting in racks that do not fit the cargo very well and are non-standardized by their very single purpose nature.  The most recent Office Action has impermissibly stretched the teachings of the AAPA to argue that the AAPA teaches the use of a first blueprint to build a first custom rack (it does not); simply because a rack is custom made does not imply the use of a blueprint or other written design plan. 
	However, AAPA is relied upon for the sole teaching of a shipping rack that is custom made [as described in paragraph 0003 of the specification of the instant application and rejected above].  AAPA does not explicitly disclose having a drawing/blueprint/schematic of the custom rack, however, in order to provide a custom rack dimensions are required.  As indicated under 103, it would have been obvious to one of ordinary skill in the art to modify the custom rack disclosed by AAPA by including a drawing/blueprint/schematic of the custom rack to be made as a pre-construction step to aid in the designing and assembly of the custom rack to be made based on the custom dimensions.   
Applicant argues neither AAPA or the prior art of record expressly teaches these elements of Applicant’s claim 1 (preparing a first rack design schematic for a non-welded shipping rack to accept cargo to be shipped) and respectfully disagrees with the most recent Office Action’s assertion that one of ordinary skill in the art would have a prepared blueprint or design plan for building each and every custom rack as a pre-construction step to accommodate cargo dimensional requirements. However, Examiner’s rationale under 103 describes the known technique of providing a visual design as a pre-construction step in order to aid in designing and assembly of the custom rack to be made which would have been obvious to one of ordinary skill in the art, as rejected above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726